November 3, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    FREDERIC SCOTT DEAVER, Appellant

NO. 14-14-00683-CV               V.

           RIDDHI DESAI AND SHILPI PANKAJ DESAI, Appellees
                   ________________________________

       This cause, an appeal from an order denying Frederic Scott Deaver’s Anti-
SLAPP motion to dismiss, signed August 14, 2014, was heard on the transcript of
the record. We have inspected the record and find error. We therefore order that the
order denying the motion to dismiss be REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellees, Riddhi Desai and Shilpi Pankaj Desai.

      We further order this decision certified below for observance.